Appeal by defendant from a judgment of the Supreme Court, Kings County (Pizzuto, J.), rendered October 20, 1980, convicting him of rape in the first degree, burglary in the second degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
*928Judgment affirmed.
Criminal Term properly concluded the pretrial identification procedures were not suggestive; at any rate, an independent source existed for the complainant’s in-court identification. Nor is reversal warranted because testimony was elicited concerning the complainant’s prior photographic identification. Rather, the record reveals that defense counsel opened the door to such testimony by bringing up the matter on cross-examination of the complainant (see, People v McCullars, 89 AD2d 669; People v Bunch, 58 AD2d 608; cf. People v Bolden, 58 NY2d 741). Finally, under the circumstances, we reject defendant’s contention that he was denied the effective assistance of trial counsel (see, People v Baldi, 54 NY2d 137; Strickland v Washington, 466 US _, 104 S Ct 2052). Titone, J. R, O’Connor, Rubin and Lawrence, JJ., concur.